FILED
                             NOT FOR PUBLICATION                            MAY 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TOMAS MIGUEL CRUZ-BRAVO,                         No. 07-75101

               Petitioner,                       Agency No. A090-335-533

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Tomas Miguel Cruz-Bravo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) removal order. We have jurisdiction under

8 U.S.C. § 1252. We review de novo questions of law and constitutional claims.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Khan v. Holder, 584 F.3d 773, 776 (9th Cir. 2009). We deny the petition for

review.

      Cruz-Bravo does not challenge the agency’s determinations that he is

removable under 8 U.S.C. § 1227(a)(2)(A)(iii) based on his 1991 conviction for

second degree rape in violation of Oregon Revised Statutes § 163.365 and

ineligible for relief under former section 212(c), 8 U.S.C. § 1182(c) (repealed

1996), because his ground of removability lacks a statutory counterpart in a ground

of inadmissibility. We therefore need not address the agency’s alternative holding

denying his application for section 212(c) relief as a matter of discretion.

      Because Cruz-Bravo is removable by reason of having committed an

aggravated felony, we lack jurisdiction to review his remaining contentions except

to the extent they may be construed as “constitutional claims or questions of law.”

See 8 U.S.C. § 1252(a)(2)(C), (D).

      Construed as due process challenges, Cruz-Bravo’s remaining contentions

are unavailing. While the BIA is “not free to ignore arguments raised by a

petitioner,” Sagaydak v. Gonzales, 405 F.3d 1035, 1040 (9th Cir. 2005), we are

unpersuaded in this specific instance by Cruz-Bravo’s contention that the BIA’s

failure to directly address his suggestion that it summarily dismiss the

government’s appeal rises to the level of due process error. See Colmenar v. INS,


                                           2                                   07-75101
210 F.3d 967, 971 (9th Cir. 2000) (requiring a showing that the proceedings were

“so fundamentally unfair that the alien was prevented from reasonably presenting

his case” to prevail on a due process challenge). Cruz-Bravo’s contention that the

IJ violated due process by denying his continuance request is equally unpersuasive

as he is unable to demonstrate prejudice. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (requiring a showing of substantial prejudice for a petitioner to

prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          3                                    07-75101